WELCH, J.
(dissenting). Admitting that a purely contingent liability or a claim based on such a contingent liability is not subject to the Intangible Tax Law, it seems to me that rule is not controlling here.
It was plaintiff’s theory that liability had become fixed and the claim established by judgment and the judgment final before she bought it in 1947, and that seems to be borne out by the original opinion. Plaintiff was not the original obligee in the redelivery bond.
If the judgment liability was final so that plaintiff could buy it in 1947, and thereafter bring her individual action on it in 1948, I think it was no longer a purely contingent right or claim, and that it was subject to intangible tax under the board terms of our Intangible Tax Law, and that plaintiff should -have listed it for taxation at the beginning of the year 1948,